        Case 1:20-mj-00315-RGV Document 4 Filed 04/15/20 Page 1 of 12

                                                                                                         iLlnUAIIDERS
                                                                                                 ~   ~J.S.D.C. Atlanta
                                  United States District Court
                                  NORTHERN DISTRICT OF GEORGIA                                        APR 152020
  UNITED STATES OF AMERICA
                                                                                                JAMES
                                                                                                  By;
                                                                                                      gu-IArrEN,   Clerk
                                                                                                              Deputy Clerk
  v.                                                                  CRIMINAL COMPLAINT

  CHRISTOPHER DOBBINS                                                 Case Number: i:20-MJ-315


L the undersigned complainant being duly sworn, state the following is true and correct to the best of my
knowledge and belief. On or about March 29, 2020, in the Northern District of Georgia, the defendant,
CHRISTOPHER DOBBINS, knowingly caused and attempted to knowingly cause the transmission of a
program, information, code, and command, and, as a result of such conduct, intentionally caused and
attempted to intentionally cause damage without authorization to a protected computer-that is, one or
more computers used by ICOMPANY-I]1 to conduct its business-and the offense caused and would, if
completed, have caused: (i) loss, aggregating at least $5,000 in value, to [COMPANY-i] during the one
year period beginning on or about March 29,2020, from DOBBINS’s course of conduct affecting a
protected computer; (ii) the modification, impairment, and potential modification and impairment of the
medical examination, diagnosis, treatment and care of one or more individuais; and (iii) a threat to public
health and safety; in violation of Title 18, United States Code, Sections 1030(a)(5)(A), (1,), and (c)(4)(B).

I further state that I am a(n) Special Agent of the Federal Bureau of Investigation and that this complaint
is based on the following facts:
                                  PLEASE SEE ATTACHED AFFIDAVIT
Continued on the attached sheet and made a part hereof,        Yes


                                                       ~n.
                                                         Signature of Complainant
                                                        Roderick F. Coffin

Based upon this complaint this Court finds that there is probable cause to believe that an offense has
been committed and that the defendant has committed it Sworn to me by telephone pursuant to Federal
Rule of Criminal Procedure 4.1.

 April 15, 2020                                           at    Atlanta, Georgia
 Date                                                           City and State


 RUSSELL C. VINEYARD
 UNITED STATES MAGISTRATE JUDGE                                __________________________

 Name and Title of Judicial Officer                             Signature of Judicial Officer
AUSA S. Kaushal / 2020R0uJ352




        1 In this complaint and attached affidavit the victim company’s name has been replaced with a
generic identifier to protect its identity.
   Case 1:20-mj-00315-RGV Document 4 Filed 04/15/20 Page 2 of 12




                             AFFIDAVIT IN SUPPORT OF
                              CRIMINAL COMPLAINT
       1, Roderick F. Coffin, depose and say under penalty of perjury:
                  INTRODUCTION AND AGENT BACKGROUND
       L       I make this affidavit in support of a criminal complaint and arrest warrant
for Christopher Dobbins. As discussed below, I believe that there is probable cause to
believe that Dobbins committed violations of Title 18, United States Code, Sections
1030(a)(5)(A), (b), and (c)(4)(B).
       2.       I am a Special Agent with the FBI and have been since June 2010. I am
currently assigned to the Atlanta Field Office Cyber Crimes squad. My current duties
include the full-time investigation of computer crimes, and I have participated in
numerous investigations involving computer and technology related crimes including
computer intrusions and internet fraud. I have also received specialized training in the
federal criminal statutes that relate to computer intrusions and other computer-related
crimes, and in the investigation of these offenses. Prior to my employment with the FBI, I
worked for approximately 12 years in the computer industry, specializing in software
development and software development consulting.
       3.       The facts set forth in this affidavit are based upon my personal
observations, my training and experience, and information I obtained from others,
including witnesses. Because this affidavit is being submitted for the limited purpose of
establishing probable cause, I have not included in this affidavit every detail of every
aspect of the investigation. Rather, I have set forth facts that I believe are sufficient to
establish probable cause for the issuance of the requested criminal complaint and arrest
warrant. Unless specifically indicated otherwise, all conversations and statements
described in this affidavit are related in substance and in part only.




                                         Page 1 of 11
   Case 1:20-mj-00315-RGV Document 4 Filed 04/15/20 Page 3 of 12




                                   RELEVANT STATUTE
       4.        Title 18, United States Code, Section 1030, entitled “Fraud and related
activity in connection with computers,” states, in relevant part:

                 (a) Whoever—

                 (5)
                 (A) knowingly causes the transmission of a program,
                 information, code, or command, and as a result of such
                 conduct, intentionally causes damage without authorization,
                 to a protected computer;

                 shall be punished as provided in subsection (c) of this
                 section.

18 U.S.C. § I 030(a)(5)(A). Attempts to commit this crime are also violations of federal
law. 18 U.S.C.    § 1030(b).
       5.        A violation of Section 1030(a)(5)(A) is a felony if the offense conduct
caused (or in the case of an attempted offense, would, if completed, have caused):

                 (I)     loss to I or more persons during any I-year period
                         (and, for purposes of an investigation, prosecution,
                         or other proceeding brought by the United States
                         only, loss resulting from a related course of conduct
                         affecting I or more other protected computers)
                         aggregating at least $5,000 in value;

                  (11)   the modification or impairment, or potential
                         modification or impairment, of the medical
                         examination, diagnosis, treatment, or care of I or
                         more individuals; [or]    .   .




                  (IV)   a threat to public health or safety[.]
18 U.S.C.   §~   1030(c)(4)(A)(i) and (c)(4)(B).




                                           Page 2 of 11
   Case 1:20-mj-00315-RGV Document 4 Filed 04/15/20 Page 4 of 12




                                 TECHNICAL TERMS
       6.      Based on my training and experience, I use the following technical terms
to convey the following meanings:
            a. IP Address: The Internet Protocol address (or simply “IP address”) is a
               unique numeric address used by computers on the Internet. An IP address
               looks like a series of four numbers, each in the range 0-255, separated by
               periods (e.g., 121.56.97.178). Every computer attached to the Internet
               must be assigned an IP address so that Internet traffic sent from and
               directed to that computer may be directed properly from its source to its
               destination. Most Internet service providers control a range of IP
               addresses. Some computers have static—that is, long-term—IP addresses,
               while other computers have dynamic—that is, frequently changed—IP
               addresses.
            b. Internet: The Internet is a global network of computers and other
               electronic devices that communicate with each other. Due to the structure
               of the Internet, connections between devices on the Internet often cross
               state and international borders, even when the devices communicating
               with each other are in the same state.
                                  PROBABLE CAUSE

   A. Starting on March 29, 2020, a computer intrusion at [COMPANY-i)’ began
      delaying the shipment of Personal Protective Equipment (“PPE”).
       7.      On or about April 7,2020, [COMPANY-I] reported to the FBI that it had
experienced an intrusion into its computer network and that the intruder deleted records
causing disruption to its operations. [COMPANY-I] specializes in packaging and


          The victim company’s name has been replaced with a generic identifier to
protect its identity.


                                       Page3ofll
   Case 1:20-mj-00315-RGV Document 4 Filed 04/15/20 Page 5 of 12




distributing medical devices and procedure trays to healthcare providers, including
Personal Protective Equipment (“PPE”) such as gloves, masks, and gowns. [COMPANY
I] has offices in Peachtree Corners, Georgia, and Waukegan, Illinois.
       8.        1 know that, as of March 29, 2020, the United States was in the middle of
a global pandemic caused by Coronavirus (COVID-19) and PPEs were, and remain
today, in extremely high demand for first responders, medical professionals, and citizens
throughout the country.
       9.        According to [COMPANY-I], the intrusion was detected on or around
March 29, 2020, when [COMPANY-I] experienced technical difficulties while
attempting to print shipping labels for product shipments to customers. These technical
difficulties, according to [COMPANY-Il, delayed shipments of PPEs to customers
during the midst of a global pandemic.
        10.      [COMPANY-Il utilizes Oracle’s NetSuite Enterprise Resource Planning
(“ERP”) and Customer Relationship Management (“CRM”) applications to manage many
aspects of its business operations, including sales, invoicing, inventory, and shipment.
Based on my training and experience, I know that ERP and CRM applications provide a
wide range of functionality that are typically important to business operations.
            I.   [COMPANY-I] investigated the shipping labels issue and determined that
the NetSuite forms that [COMPANY-I] uses to print shipping labels had been deleted by
an intruder. [COMPANY-Il’s investigation further revealed that the intruder modified
approximately 115,581 NetSuite records and deleted approximately 2,371 records.
[COMPANY-I]’s investigation also indicated that the intruder was former [COMPANY
1] Vice President of Finance Christopher Dobbins.

    B. The evidence shows that Christopher Dobbins, a recently fired employee, was
       responsible for the computer intrusion.
        12.      According to [COMPANY-I], Dobbins was hired by [COMPANY-I] as
their Vice President of Finance on August 1, 2016, and was integral in setting up

                                         Page 4 of II
   Case 1:20-mj-00315-RGV Document 4 Filed 04/15/20 Page 6 of 12




[COMPANY-Il’s NetSuite applications. Dobbins was [COMPANY-Ii’s main NetSuite
contact and had responsibilities for adding and removing users from NetSuite. Due to
conflicts between Dobbins and other departments within [COMPANY-I], Dobbins was
disciplined by [COMPANY-Il on August 9,2019, and December 16, 2019; and fired by
[COMPANY-I] on March 2, 2020.
       13.       [COMPANY-1]’s investigation has revealed a pattern of escalating abuse
of its NetSuite applications by Dobbins that appears to coincide with [COMPANY-I]’s
disciplinary actions against Dobbins.
       14.       Specifically, Dobbins was disciplined on or about August 9,2019.
According toNetSuite audit logs provided by [COMPANY-lj to the FBI, on August 13,
2019 at 8:03 AM, Dobbins’s NetSuite account was logged in from [COMPANY-I]’s
network and created a fictitious user account in the name of”Jagdish Kavitha” and
having the email address jagdishkavitha82~gmail.com. According to [COMPANY-I],
no person named Jagdish Kavitha has ever been employed by [COMPANY-Il and, to
access administrative functions ofNetSuite, an administrator must possess both valid
credentials (username and password) and a second form of authentication.
       15.       I believe that it is highly likely that Dobbins created the Kavitha NetSuite
account because:
              a. The creation of the account came from [COMPANY-Il’s network;
              b. The creator possessed Dobbins’s username, password, and second form of
                 authentication; and
              c. Dobbins had responsibility at [COMPANY-I] to manage NetSuite user
                 accounts.
        16.      On December 16, 2019, Dobbins was again disciplined by [COMPANY

11 and Dobbins’s NetSuite access was disabled at 9:18AM. At 10:03 AM, the Kavitha
NetSuite account was logged in from lP address 47.36.49.135. According to NetSuite
audit records reviewed by the FBI, IP address 47.36.49.135 also accessed Dobbins’s

                                         Page 5 of II
   Case 1:20-mj-00315-RGV Document 4 Filed 04/15/20 Page 7 of 12




NetSuite account approximately 952 times between May 24,2018, and February 29,
2020. I therefore believe that IP address 47.36.49.135 was commonly used by Dobbins
and that the December 16, 2019, Kavitha login was performed by Dobbins.
        17.      According to publicly available information, IP address 47.36.49.135 is
registered to Charter Communications (“Charter”) and services the North Atlanta area. In
response to a subpoena, Charter provided the following subscriber information for IP
address 47.36.49.135:
       Name:             Dobbins Consulting
       Address:
       Lease Start:      9/14/20 19
       Lease End:        4/7/2020
        18.      1 have conducted a search of Georgia drivers’ records and have located a
driver’s license for Dobbins that lists                                        as his
residence.
        19.      I believe that it is highly likely that Dobbins accessed the Kavitha
NetSuite account on December 16, 2019, because:
              a. It is highly likely that Dobbins created the Kavitha NetSuite account;
              b. Dobbins consistently accessed his legitimate NetSuite account from IP
                 address 47.36.49.135;
              c. Information provided by Charter identifies the subscriber for IP address
                 47.36.49.135 as “Dobbins Consulting” and the service address as the
                 address listed on Dobbins’s driver’s license (minus the “SB” that appears
                  in the Charter records); and
              d. The KavithaNetSuite account was accessed on December 16, 2019, from
                  IP address 47.36.49.135.
        20.      On March 2,2020, Dobbins was fired by [COMPANY-I] and at 4:51 PM
that day his NetSuite access was terminated.

                                          Page 6 of 11
   Case 1:20-mj-00315-RGV Document 4 Filed 04/15/20 Page 8 of 12




       21.      On March 4,2020, at 8:20 AM the Kavitha NetSuite account was logged
in from lP address 169.57.165.67. According to publicly available records, IP address
169.57.165.67 is associated with TorGuard Virtual Private Network (“VPN”). Based on
my training and experience, 1 know that VPNs such as TorGuard can be used by
computer criminals to obscure the true IP address of their Internet access.
       22.      On March 26, 2020, Dobbins received his last severance check from
[COMPANY-I].
       23.      On March 29, 2020, the Kavitha NetSuite account was logged in from IP
address 45.133.180.130. According to publicly available records, IP address
45.133.180.130 is also associated with TorGuard. The Kavitha NetSuite account created
a fictitious user account in the name of “dbh marq” and having the email address
dbhmarqf~pokemail.net. Based on my training, experience, and research, I know that
pokemail.net is an email service provider that offers disposable email accounts. The
website for pokemail.net states that it provides “Disposable, location-based E-Mail
Address. No signup needed. Emails last I hour.” Pokemail.net, About,
https://grr.la/mail/pokernail.net (last visited Apr. 7, 2020). A few minutes after the dbh
marq account is created, that account is used to log into the [COMPANY-I] Netsuite
applications using IP address 45.133.180.130—the same IP address used by the Kavitha
Netsuite account. And in the following 45 minutes, the dbh marq account is used to cause
115,581 record edits and 2,371 deletions. After those actions are completed, the dbh marq
account deactivates the Kavitha and dbh marq accounts.
       24.      I believe that it is highly likely that Dobbins created the dbh marq
NetSuite account and modified and deleted data from [COMPANY-1]’s NetSuite
applications on March 29, 2020, because:
             a. It is highly likely that Dobbins created the Kavitha NetSuite account;
             b. It is highly likely that Dobbins accessed the Kavitha NetSuite account
                from his residence at

                                        Page 7 of
     Case 1:20-mj-00315-RGV Document 4 Filed 04/15/20 Page 9 of 12




                        c. The Kavitha NetSuite account created the dbh marq NetSuite account;
                        d. The creation and access of the Kavitha NetSuite account follows a pattern
                           related to Dobbins’s disciplinary history at [COMPANY-I]; and
                        e. Dobbins had been recently fired from [COMPANY-I] and had just
                           received his last severance check.
                 25.       On April 7, 2020, 1 located a website for Christopher Ian Dobbins at
www.cidobbins.com. This website lists Dobbins’s employment at [COMPANY-I] as
20 16-2020. I therefore believe the web site was updated on or after March 2,2020, the
date that Dobbins was fired from [COMPANY-I]. This website lists Dobbins’s address
as                                                  .   In discussing Dobbins’s skills, the website states:
“I   .   .   .   offer a comprehensive understanding of process optimization, ERP suites
(including NetSuite, Oracle eBusiness, and SAP ERP[.]”

         C. The computer intrusion and disruptions to [COMPANY-li’s business
            occurred in the middle of a global pandemic when PPEs were crucially
            important to first responders, healthcare providers, and citizens.
                  26.       As mentioned above, the deletions and edits to [COMPANY-I]’s Netsuite
applications on March 29, 2020, that delayed shipment of PPEs occurred in the midst of
the COVID-I9 outbreak in Georgia and in the United States. By that date:
                        a. The World Health Organization had declared that COVID-19 was a global
                            pandemic;
                        b. The President of the United States, the Governor of Georgia, and the
                            Mayor of Atlanta had all declared public health emergencies in response
                            to the spread of COVID-19; and
                        c. The Centers for Disease Control and Prevention and other public health
                            authorities had recommended that the public engage in social distancing
                            and avoid gatherings of more than a few people to limit community spread
                            of COVID-19.


                                                    Page 8 of II
  Case 1:20-mj-00315-RGV Document 4 Filed 04/15/20 Page 10 of 12




         27. According to data from the Georgia Department of Health, as of April 14,

2020, Georgia had the following number of confirmed CO VID-19 cases, hospitalizations,

and deaths:


COVID-19 Confirmed Cases:          No. Cases (%)
Total                              14223(100%)
Hospitalized                       2769 (19.47%)
Deaths                             501 (3.52%)



https://dph.georgia.gov/covid-19-daily-status-report (last visited April 14, 2020).

         28. According to data from the Georgia Department of Health, in the days

leading up to March 29, 2020, the total number ofCOVID-19 cases in Georgia were

growing by the hundreds per day:


                            Date           Cumulative COVID-19 Cases

                      3/19/2020                           2,873

                      3/20/2020                           3,272

                      3/21/2020                           3,525

                      3/22/2020                           3,808

                      3/23/2020                           4,314

                      3/24/2020                           4,801

                      3/25/2020                           5,344

                      3/26/2020                           5,882

                      3/27/2020                           6,446

                      3/28/2020                           6,861

                      3/29/2020                           7,266

https://dph.georgia.gov/covid-19-daily-status-report (last visited April 15, 2020).




                                           Page 9 of 11
  Case 1:20-mj-00315-RGV Document 4 Filed 04/15/20 Page 11 of 12




       29.     According to data from the Georgia Department of Health, between March
19 and 28, 2020, 121 people died in Georgia and 24 more people died on March 29:


                             Date         Daily COVID-l9 Deaths

                          3/19/2020                     5
                          3/20/2020                     5
                          3/21/2020                     20
                          3/22/2020                     9
                          3/23/2020                     10
                          3/24/2020                     14
                          3/25/2020                     17
                          3/26/2020                     11
                          3/27/2020                     11
                          3/28/2020                     20
                          3/29/2020                     24

https://dph.georgia.gov/covid- 19-daily-status-report (last visited April 15, 2020).

   D. The computer intrusion caused monetary loss to fCOMPANY-1]; potential
      modification or impairment of medical examination, diagnoses, and
      treatment; and contributed to a threat to public health and safety.
       30.     According to [COMPANY-i], the monetary losses caused from the
computer intrusion exceeded $5,000 in value. The losses, which are still being
determined, stem from the costs of (i) responding to the computer intrusion; (ii) restoring
data to its condition prior to the computer intrusion; and (iii) lost revenue and other
consequential damages incurred because of interruption of business.
       31.     Aside from monetary damages, the computer intrusions caused (i) a
potential modification or impairment of the medical examination, diagnosis, treatment, or
care of at least one person and (H) a threat to public health and safety by delaying


                                        Page 10 of 11
  Case 1:20-mj-00315-RGV Document 4 Filed 04/15/20 Page 12 of 12




shipments of PPEs. Numerous news sources have reported that there is a PPE shortage in
the United States. For example, on March 18, 2020, the Wall Street Journal reported that:
“Hospitals across the U.S. are running out of the masks, gowns and other equipment they
need to protect staff against the novel coronavirus as they struggle to take care of
patients, say hospital officials, doctors and others in the industry.” Melanie Evans and
Khadeeja Safdar, Hospitals facing Coronavirus Are Running Out of Masks, Other Key
Equipment, Wall Street Journal, Mar. 18, 2020, available at

https://www.wsj.com/articles/hospitals-facing-coronavirus-are-running-out-of-masks
other-key-equipment-I 1584525604 (last visited Apr. 14, 2020).
       32.     [COMPANY-I] has also confirmed that there is a shortage of PPEs in the
United States, that its customers use PPEs to treat patients, and that the PPE shortage
poses a threat to public health and safety. According to [COMPANY-I], its customers
include healthcare providers that rely on PPEs to protect medical professionals who are
providing care to patients and recent PPE orders were driven by the COVID-19
pandemic.
       33.     According to [COMPANY-I j, the computer intrusion caused delays of
PPE shipments of approximately 24 to 72 hours. Normally, [COMPANY-I] would be
able to execute same-day delivery.
                                     CONCLUSION
       34.     1 submit that this affidavit supports probable cause for a complaint and
arrest warrant for Christopher Dobbins for violations of Title 18, United States Code,
Sections 1030(a)(5)(A), (b), and (c)(4)(B).




                                       Page 11 of II
